DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reighard (US 2007/0184221) in view of Dominguez et al. (US 6,093,496).
In regard to claim 1, Reighard discloses a laminate structure for the use in packaging of liquid products [abstract]. The package is a food container [0008]. Thus, the package has an interior volume comprising a flowable product in the interior volume. The laminate has an inner product contact layer [0040]. The inner product contact layer comprises a polyethylene [0040].
Reighard is silent with the polyethylene being that of a polyalkylene ether modified polyolefin.

Reighard and Dominguez both disclose a polyolefin composition that is used in packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin as disclosed by Dominguez in the polyolefin composition of Reighard motivated by the expectation of forming an inner product contact layer that has improved barrier properties (Dominguez col. 2 lines 55-59).
In regard to claim 2, Reighard discloses that the laminate has an inner product contact layer [0040].
	In regard to claim 3, modified Reighard discloses that the polyalkylene ether modified polyolefin comprises an imide moiety (Dominguez col. 5 lines 55-69).
	In regard to claim 4, modified Reighard discloses that the polyalkylene ether modified polyolefin is the reaction product of a maleated polyolefin (Dominguez col. 5 lines 1-26) and amine terminated polyalkylene ether (Dominguez col. 5 lines 55-67).
 	In regard to claim 5, modified Reighard discloses that the maleated polyolefin comprises maleated polyethylene (Dominguez col. 4 lines 17-21).
	In regard to claim 6, modified Reighard discloses that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (Dominguez col. 4 lines 17-21 and col. 5 lines 1-26).

	In regard to claim 8, modified Reighard discloses that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (Dominguez col. 4 lines 17-21 and col. 5 lines 1-26), thus the maleated olefin would comprise up to 10 weight percent maleic anhydride based on the weight of maleated polyolefn. 
	In regard to claim 9, modified Reighard discloses that the amine terminated polyalkylene ether is a monoamine terminated polyalkylene ether (Dominguez col. 5 lines 56-67).
	In regard to claims 10-11, modified Reighard discloses that the molecular weight of the amine terminated polyalkylene ether is between 150 to about 12,000 (Dominguez col. 5 lines 55-60). JEFFAMINE M series are the suitable monoamines for the polyetheramines, thus the molar ratio of amine in the amine terminated polyalkylene ether to the maleic anhydride or maleic acid in the maleated polyolefin would fall between 0.05 to 5.  
	In regard to claims 12-13, modified Reighard discloses that the polyalkyelne ether modified polyolefin comprises the compound of claim 12 (col. 5 lines 56-67).
	In regard to claim 15, Reighard discloses that the flowable product is a food product (abstract).
In regard to claim 16,  Reighard discloses a laminate structure for the use in packaging of liquid products [abstract]. The package is a food container [0008]. Thus, the package has an interior volume comprising a flowable product in the interior volume. The laminate has an inner product contact layer [0040]. The inner product contact layer comprises a polyethylene [0040].

Dominguez discloses a polyolefin with the reaction of a functionalized polyolefin with the reaction of a functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin (abstract). The polyalkylene ether modified polyolefin is the reaction product of a maleated polyolefin (Dominguez col. 5 lines 1-26) and amine terminated polyalkylene ether (Dominguez col. 5 lines 55-67).
The compositions are useful in the preparation of films, including packaging films, to eliminate tie layers and to improve printability and barrier properties (col. 2 lines 55-59). 
Reighard and Dominguez both disclose a polyolefin composition that is used in packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin as disclosed by Dominguez in the polyolefin composition of Reighard motivated by the expectation of forming an inner product contact layer that has improved barrier properties (Dominguez col. 2 lines 55-59).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
The applicant argues that Reighard describes its inner product contact layer as “a nonpolar polyolefin” which would exclude both maleated polyethylene as well as its reaction product with an amine terminated polyalkylene ether (pg. 7). Nothing in Reighard teaches or 
In response, the examiner, respectfully, disagrees. The examiner would like to note that the functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin as disclosed by Dominguez is used in addition to the polyolefin resin disclosed by Reighard. The functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin as disclosed by Dominguez is not replacing the polyethylene polymer disclosed by Reighard. The examiner would like to also note that the applicant does not claim the amount of polyalkylene ether modified polyolefin that is present in the inner product facing surface. Dominguez utilizes the polyalkylene ether modified polyolefin as an additive to the composition which can be seen in Table 2 of Dominguez. The polyalkylene ether modified polyolefin when added to the polyolefin composition of Reighard is an additive that would not change the polarity of the layer as a whole, thus would still render the inner product contact layer of Reighard as a nonpolar polyolefin layer. 
Reighard discloses that while the preferred method of making the laminate is to utilize a tie layer other methods are possible and are within scope of the invention [0058, 0060, 0062, 0065, and 0070]. Reighard also discloses, as an objective, to simplify the laminate structure and save on material costs [abstract]. Dominguez discloses that the functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin is useful in packaging materials to eliminate tie layers and to improve barrier properties (col. 2 lines 58-60). Thus, Reighard provides motivation to look to the prior art for other methods of forming a laminate that would provide a simplified laminate structure and save on material costs. Dominguez discloses adding a functionalized polyolefin and polyetheramine in which the 

 The applicant argues that Dominguez indicates that the composition promotes adhesion/affinity of paints, dyes, and metals, the elimination/modification of tie layers (which promote adhesion), improved printability, etc. The applicant argues this is the exact opposite of what the present invention is trying to achieve which is improved release of the product in the interior volume.
In response, the applicant does not claim a package that has improved release of the product in the interior volume of the package. The applicant does not claim properties associated with the flowability of the product from the package. The applicant claims a package that comprises an interior volume, and further comprising a flowable product in the interior volume. The examiner would like to note once again that the applicant does not claim weight percentages of the components of the inner product facing surface. The claim states “an inner producing facing surface comprising a polyalkylene ether modified polyolefin”. Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved release of the product in the interior volume) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782